Case 8:20-cv-00771-CEH-JSS Document 22 Filed 05/21/20 Page 1 of 5 PageID 302




                          UNITED STATES DISTRICT COURT
                                                    for the
                                            Middle District of Florida

 PRIME TIME SPORTS GRILL, INC. D/B/A                              )
      PRIME TIME SPORTS BAR                                       )
                                                                  )
                       Plaintiff                                  )
                                                                  )
                           v.                                     )      Civil Action No. 8:20-cv-00771-CEH-JSS
                                                                  )
                                                                  )
     DTW1991 UNDERWRITING LIMITED, A
                                                                  )
     CERTAIN INTERESTED UNDERWRITER
                                                                  )
           AT LLOYD’S LONDON
                                                                  )
                     Defendant                                    )



                DEFENDANT DTW1991 UNDERWRITING LIMITED’S
              REPLY TO THE RESPONSE TO THE MOTION TO DISMISS

        Pursuant to Rule 3.01(c) and the Court’s May 14, 2020 Order [Doc.20], DTW1991

Underwriting Limited replies to the Response to its Motion to Dismiss as follows:

I.      Arguments regarding “all risk” coverage and its exclusions and limitations.

        Prime Time builds its response on a false premise: It presumes that no exclusions apply to

the Governor’s Orders. That is wrong, and the truth invalidates Prime Time’s entire argument.

        Prime Time: (1) assumes the policy does not exclude government orders, (2) asserts they

are thus within the “all risk” coverage, then claims (3) the Business Income form cannot properly

restrict that coverage. But its primary assumption is wrong. The policy does expressly exclude

losses caused by the enforcement of, or compliance with, any ordinance or law regulating the use

of property—and does so regardless of property damage—stating in relevant part:

        B. Exclusions
           1. We will not pay for loss or damage caused directly or indirectly by any of the
              following. Such loss or damage is excluded regardless of any other cause or
              event that contributes concurrently or in any sequence to the loss.

                                                    Cole, Scott & Kissane
              4301 W EST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FL 33607-5712 | (813) 289-9300 | (813) 286-2900 FAX
Case 8:20-cv-00771-CEH-JSS Document 22 Filed 05/21/20 Page 2 of 5 PageID 303



         a. Ordinance Or Law
            The enforcement of or compliance with any ordinance or law:
            (1) Regulating the construction, use or repair of any property; . . .
            This exclusion, Ordinance Or Law, applies whether the loss results from:
              (a) An ordinance or law that is enforced even if the property has not been
                  damaged; or
              (b) The increased costs incurred to comply with an ordinance or law in the
                  course of construction, repair, renovation, remodeling or demolition of
                  property, or removal of its debris, following a physical loss to that property.
[Doc.6 at PageID 122]. It further excludes damage cause by “[d]elay, loss of use or loss of

market,” and states: “We will not pay for loss or damage caused by or resulting from. . . . Acts or

decisions, including the failure to act or decide, of any . . . governmental body.” Id. at 123, 125.

       Prime Time claims loss of use and loss of market caused by the enforcement of, or its

compliance with, two laws regulating the use of its property—which themselves are acts or

decisions of a governmental body. That has never been a covered cause of loss. It is excluded by

the policy because, once again, this is property insurance covering direct physical losses to Prime

Time’s property. The Business Income Coverage Form augments that coverage to allow for lost

income during a suspension of operations, but only if the suspension results from covered property

damage to the restaurant—a “direct physical loss of or damage to property at premises which are

described in the Declarations.” Prime Time has not experienced or claimed any such thing.

       Prime Time’s arguments also ignore the policy’s Causes of Loss form. The form states

that Covered Cause means “direct physical loss”—thereby echoing the same “direct physical”

requirement as the Business Income form—then explains that a Covered Cause is a “direct

physical loss unless the loss is excluded or limited in this policy.” [Doc.6 at PageID 122]. The

Business Income form is undeniably part of “this policy,” and it plainly “limits” its extension of

covered business income losses to those caused by direct physical loss to property. As much as

Prime Time seeks to lobby its way around the plain policy language, that language controls.

                                                                 2
                                                     Cole, Scott & Kissane
                Miami | Fort Lauderdale West | Fort Lauderdale East | West Palm Beach | Orlando | Jacksonville | Tampa
                               Bonita Springs | Naples | Pensacola | Fort Myers | Tallahassee | Key West
Case 8:20-cv-00771-CEH-JSS Document 22 Filed 05/21/20 Page 3 of 5 PageID 304



       Prime Time also asserts that Underwriters’ position “is both unavailing and has been

specifically rejected in Florida, citing Mejia v. Citizens Prop. Ins. Corp., 161 So. 3d 576 (Fla. 2d

DCA 2014) and Citizens Property Insurance Corp. v. Munoz, 158 So. 3d 671 (Fla. 2d DCA 2014).

Neither case says anything close to what Prime Time represents, and they in fact do not even deal

with the same subject matter. Both discuss one issue: The trial court’s allocation of the burden of

proof when an all risk policy requires the insurer to show a coverage limitation, followed by a

coverage-extending endorsement requiring the insured to prove a covered cause of loss. Mejia,

161 So. 3d at 578; Munoz, 158 So. 3d at 674. That is all; the decisions recite burden of proof

principles, and they are immaterial to anything before the Court on this Motion to Dismiss.

II.    Arguments regarding business income qualifying as “property.”

       Prime Time alternatively asserts that its business income is the “property” that has been

damaged for the purposes of its claim for loss of business income. Aside from being illogically

circular—Prime Time would have the damage be its own cause of damage—the argument once

again ignores the policy. The policy defines Covered Property, and while the entire provision is

too lengthy to reproduce here, it states: Covered property includes the building, business fixtures,

and related equipment, but does not include accounts, bills, currency, money, notes or securities,

among other similar items.1 [Doc.6 at PageID 133–35]. Again, the actual policy language controls.

III.   Summary of Prime Time’s flawed logic.

       Prime Time does not even attempt to address the authorities interpreting direct physical

loss requirements in business income policies—primarily Nat’l Union Fire Ins. Co. of Pittsburgh,

Pa. v. Texpak Group N.V., 906 So. 2d 300 (Fla. 3d DCA 2005), Mama Jo’s, Inc. v. Sparta Ins. Co.,


1
  Prime Time’s contention also ignores the “direct physical loss of or damage to property at
premises” aspect, as it could not possibly explain how income it never earned was at its premises,
and then the actual money was directly and physically lost or damaged.
                                                                3
                                                    Cole, Scott & Kissane
               Miami | Fort Lauderdale West | Fort Lauderdale East | West Palm Beach | Orlando | Jacksonville | Tampa
                              Bonita Springs | Naples | Pensacola | Fort Myers | Tallahassee | Key West
Case 8:20-cv-00771-CEH-JSS Document 22 Filed 05/21/20 Page 4 of 5 PageID 305



2018 WL 3412974 (S.D. Fla. June 11, 2018), and Newman Myers Kreines Gross Harris, P.C. v. Great

N. Ins. Co., 17 F. Supp. 3d 323 (S.D. N.Y. 2014)—and their universal rejection of its position. It

instead attempts to distort the policy’s language and, while doing so, repeatedly commingles the

terms “Covered Cause of Loss” and “direct physical loss” as if they are interchangeable. They are

not the same, and the policy is quite clear. In three simple sentences, the policy states:

       We will pay for the actual loss of Business Income you sustain due to the necessary
       "suspension" of your "operations" during the "period of restoration". The
       "suspension" must be caused by direct physical loss of or damage to property at
       premises which are described in the Declarations and for which a Business
       Income Limit Of Insurance is shown in the Declarations. The loss or damage must
       be caused by or result from a Covered Cause of Loss. [Doc.6 at PageID 149].

It is the “suspension” of business that requires the “direct physical loss” of or damage to insured

property, and it is the ensuing loss or damage that must result from a “Covered Cause of Loss.”

       Prime Time’s “suspension” was allegedly caused by governmental orders, not physical loss

of or damage to property at the insured premises. Likewise, Prime Time’s loss or damage was not

caused by a Covered Cause of Loss, because that is defined as a “direct physical loss,” and it

cannot be—as Prime Time suggests—a monetary one.

IV.    Argument of impropriety for a motion to dismiss.

       Prime Time finally asserts that the Court should defer this issue to summary judgment, but

there are no facts to develop. This is a pure question of law for the Court based upon the Amended

Complaint’s allegations and the attached policy. Further litigation would only concern damages

and is unnecessary. See Garfield v. NDC Health Corp., 466 F.3d 1255, 1260 n.2 (11 Cir. 2006)

(explaining a trial court’s ability to consider and rule on the merits by way of a motion to dismiss).

                                                                     _______________________________
                                                                     Mark D. Tinker, Esq., B.C.S.
                                                                     Florida Bar No.: 0585165
                                                                     Trial Counsel for Underwriters
                                                                 4
                                                     Cole, Scott & Kissane
                Miami | Fort Lauderdale West | Fort Lauderdale East | West Palm Beach | Orlando | Jacksonville | Tampa
                               Bonita Springs | Naples | Pensacola | Fort Myers | Tallahassee | Key West
Case 8:20-cv-00771-CEH-JSS Document 22 Filed 05/21/20 Page 5 of 5 PageID 306



                                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of Court

using the CM/ECF system, which will automatically serve a copy on the following users registered

with that system: Hannah E. Austin, Esq., and Michael V. Laurato, Esq., Counsel for Prime

Time Sports Bar, Austin & Laurato, P.A., 1902 West Cass Street, Tampa, FL 33606, (813) 258-

0624/(813)    258-4625(F),              efile@austinlaurato.com,                     haustin@austinlaurato.com,         and

mlaurato@austinlaurato.com, on this May 21, 2020.


                                                                    _______________________________
                                                                    Mark D. Tinker, Esq., B.C.S.
                                                                    Florida Bar No.: 0585165
                                                                    Trial Counsel for Underwriters




                                                                5
                                                    Cole, Scott & Kissane
               Miami | Fort Lauderdale West | Fort Lauderdale East | West Palm Beach | Orlando | Jacksonville | Tampa
                              Bonita Springs | Naples | Pensacola | Fort Myers | Tallahassee | Key West
